Citation Nr: 0104200	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, lack of 
energy, restlessness, feelings of fatigue, flu-like symptoms, 
muscle pain, short-term memory loss, vertigo, and loss of 
strength of the upper extremities due to an undiagnosed 
illness. 

2.  Entitlement to service connection for chronic fatigue 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964 and from November 1990 to May 1991.  He also 
had additional periods of inactive duty for training with the 
Florida Army National Guard.  His claims initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 1998 and June 2000, the Board remanded the case to 
the RO for additional development.  That development has been 
completed, and the case is once again before the Board for 
appellate review.

The issue concerning entitlement to service connection for 
chronic fatigue syndrome will be discussed in the REMAND 
portion of this decision.

In a February 2000 Statement in Support of Claim, the veteran 
appears to have raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  As this 
matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action.


FINDINGS OF FACT

1. The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's symptoms involving headaches, lack of 
energy, restlessness, feelings of fatigue, flu-like symptoms, 
muscle pain, short-term memory loss, vertigo, and loss of 
strength of the upper extremities have been attributed to a 
known clinical diagnosis of chronic fatigue syndrome. 

CONCLUSION OF LAW

As a matter of law, the veteran may not be granted service 
connection on a presumptive basis for symptoms involving 
headaches, lack of energy, restlessness, feelings of fatigue, 
flu-like symptoms, muscle pain, short-term memory loss, 
vertigo, and loss of strength of the upper extremities as due 
to an undiagnosed illness related to his service in Southwest 
Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.  He claims that he 
currently suffers from headaches, lack of energy, 
restlessness, feelings of fatigue, flu-like symptoms, muscle 
pain, short-term memory loss, vertigo, and loss of strength 
of the upper extremities as a result of an undiagnosed 
illness stemming from his service in the Persian Gulf. 

The law provides for presumptive service connection in cases 
where there are objective indications of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or that became manifest to a degree of 10 percent or 
more between the end of his service in that theater during 
the Persian Gulf War and the present date.  See 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000); 
see also "Compensation for Certain Undiagnosed Illnesses," 
62 Fed. Reg. 23138-23139 (1997) (effective Nov. 2, 1994, 
codified at 38 C.F.R. § 3.317(a)(1)(i), retroactively 
extending presumptive period for service connection for 
certain undiagnosed illnesses to December 31, 2001).

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Non-medical indicators of an 
illness may include evidence of time lost from work, evidence 
the veteran has sought medical treatment for his symptoms, 
and "[l]ay statements from individuals who establish that 
they are able from personal experience to make their 
observations or statements."  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c).

In this case, medical professionals have attributed the 
veteran's symptoms involving headaches, lack of energy, 
restlessness, feelings of fatigue, flu-like symptoms, muscle 
pain, short-term memory loss, vertigo, and loss of strength 
of the upper extremities to a known clinical diagnosis of 
chronic fatigue syndrome.  In this regard, a March 1994 VA 
hospitalization report indicates that the veteran was 
admitted for complaints of fatigue, memory loss, myalgia, and 
joint pain.  The diagnoses included chronic fatigue syndrome, 
panic disorder, probable Lyme disease and post-infectious 
Lyme syndrome, and possible chemical sensitivity by history 
(etiology unknown).  The Board notes that Lyme disease was 
later ruled out as a possible cause of the veteran's 
symptoms.  In May 1997, Samir Najjar, Ph.D., a 
toxicologist/pharmacologist, also noted that the veteran 
suffered from chronic fatigue syndrome.  At a December 1998 
medical examination, a VA examiner attributed the veteran's 
complaints of aches, pains, depression, headaches, and 
problems sleeping to chronic fatigue syndrome.  

Based on the seemingly divergent medical opinions, the Board 
requested that a VA examiner review the claims file and offer 
an opinion as to whether the veteran suffered from chronic 
fatigue syndrome, and, if so, which symptoms could be 
attributed to that diagnosis.  In a July 2000 report, a VA 
examiner indicated that the veteran's claimed symptoms fit 
the criteria for chronic fatigue syndrome.  

Given these findings, it is evident that medical 
professionals have attributed the veteran's symptoms 
involving headaches, lack of energy, restlessness, feelings 
of fatigue, flu-like symptoms, muscle pain, short-term memory 
loss, vertigo, and loss of strength of the upper extremities 
to a known clinical diagnosis of chronic fatigue syndrome.  
Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, symptoms such as fatigue, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, sleep 
disturbances, gastrointestinal signs or symptoms and 
cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  
However, the symptoms "cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) (emphasis 
added).  The VA General Counsel's office (whose opinions are 
binding on the Board, see 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 19.5), has further determined that service connection may 
not be presumptively established under 38 U.S.C. § 1117(a) 
"for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined."  See 
VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 Fed. Reg. 56703 
(1998) (emphasis added). 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Since the veteran's symptoms involving 
headaches, lack of energy, restlessness, feelings of fatigue, 
flu-like symptoms, muscle pain, short-term memory loss, 
vertigo, and loss of strength of the upper extremities have 
been accounted for by a known clinical diagnosis, his claim 
for service connection under the presumptive provisions of 
38 C.F.R. § 3.317 and 38 U.S.C.A. § 1117 must be denied as a 
matter of law.

Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 
1116.  As will be discussed in the remand, however, 
additional development is needed before this issue can be 
adjudicated on a direct basis. 


ORDER

Service connection for headaches, lack of energy, 
restlessness, feelings of fatigue, flu-like symptoms, muscle 
pain, short-term memory loss, vertigo, and loss of strength 
of the upper extremities due to an undiagnosed illness is 
denied.


REMAND

The Board has denied the above claim on a presumptive basis 
because the symptoms at issue have been attributed to a known 
clinical diagnosis of chronic fatigue syndrome.  The issue 
remains, however, as to whether the veteran's chronic fatigue 
syndrome is related to service.  See 38 U.S.C.A. §§ 1113(b), 
1116 (West 1991 & Supp. 2000); see also, Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (when an appellant is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.) 

A veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Before reviewing this claim on a direct basis, however, 
additional development is needed.  A recent amendment to 
38 U.S.C.A. § 5107 (West 1991) provides that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000).  The provisions of the act apply to all claims 
filed on or after its date of enactment, November 27, 2000.  
VAOPGCPREC 11-2000 (November 27, 2000).  

The Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Id.  The new 
amendment thus eliminates the requirement that a claim be 
well grounded before VA's duty to assist is triggered.  Id.  
In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for chronic fatigue syndrome.

Medical evidence suggests that the veteran's chronic fatigue 
syndrome may possibly be related to service.  When examined 
by VA in December 1998, for example, the examiner stated that 
the veteran's chronic fatigue syndrome was "consistent with 
the syndrome that I have seen from many other veterans of the 
Persian Gulf."  He also commented that the veteran appeared 
debilitated and had had a severe life change from his Persian 
Gulf experience.  At an additional VA examination in December 
1998, the examiner noted that the veteran had no medical 
treatment until Desert Storm, after which time he developed 
symptoms of aches, pains, depression, and headaches.  The 
Board also points out that the examiner who prepared the July 
2000 examination report did not comment on the etiology of 
the veteran's chronic fatigue syndrome.

Under these circumstances, taking into account the recent 
medical findings and in light of the recent amendment 
concerning the duty to assist, the veteran should be afforded 
an appropriate VA examination to determine whether his 
chronic fatigue syndrome is related to service.  In addition, 
the RO is requested to review the entire claims file and 
undertake any additional development necessary to comply with 
the Veterans Claims Assistance Act of 2000.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to an appropriate medical 
examiner for review to determine the 
nature and etiology of his chronic 
fatigue syndrome.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
veteran's currently diagnosed chronic 
fatigue syndrome is related to service.  
The rationale for all opinions expressed 
should be reported and set forth in a 
typewritten report.  The veteran need not 
be examined unless an examination is 
deemed necessary, in the judgment of the 
examiner, in order to provide the 
requested opinions.  In such a case, 
appropriate arrangements for an 
examination should be made.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO also is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for chronic fatigue 
syndrome.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



